DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of an exit device comprising: a housing; a push bar operatively coupled to the housing and moveable between an extended position and a depressed position, the push bar having a proximal surface; a latch operatively coupled to the push bar such that actuation of the push bar from the extended position to the depressed position causes the latch to move from the latched or extended position to an unlatched or retracted position; a latch region housing that houses the latch, the latch region housing having a proximal surface; an end region housing located at an end opposite the latch region housing, the end region housing having a proximal surface; and, a push bar region housing located between the end region housing and the latch region housing, wherein, when the exit device is in an undogged state where the push bar is in the extended position, the proximal surface of the push bar effectively aligns with the proximal surface of the end region housing and wherein, when the exit device is in the dogged state where the push bar is in the depressed 

The closest prior art of record, U.S. Patent Number U.S. Patent Number 3,877,262 to Williams, discloses an exit device (10) comprising: a housing (68); a push bar (22) operatively coupled to the housing and moveable between an extended position and a depressed position, the push bar having a proximal surface; a latch (18) operatively coupled to the push bar such that actuation of the push bar from the extended position to the depressed position causes the latch to move from the latched or extended position to an unlatched or retracted position; a latch region housing (194) that houses the latch, the latch region housing having a proximal surface; an end region housing (192) located at an end opposite the latch region housing, the end region housing having a proximal surface; and, a push bar region housing (20) located between the end region housing and the latch region housing, a mid-transition region (intermediate area between the end region and the push bar region) located between the end region housing and the push bar region housing, the mid-transition region including a surface (interior surface of 192), wherein, when the exit device is in an undogged state (figure 7 shows the exit device in an undogged state) where the push bar is in the extended position, the proximal surface of the push bar effectively aligns with the proximal surface of the end region housing and the surface of the mid-transition region is visually effectively concealed, and when the exit device is in the dogged state (dogging device 23 holds the exit device in a dogged state) where the push bar is in the depressed position (column 6, lines 13-52) and the mid-transition region surface is visually exposed.

However, Williams does not disclose when the exit device is in the dogged state, the proximal surface of the push bar effectively aligns with the proximal surface of the latch region .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 8, 2021